DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abed et al. (US Pub. No.: 2010/0062231 A1) (hereinafter Abed).
Regarding claim 1, Adeb discloses a method of making a multilayer material, comprising: 
obtaining a non-elastic (107) (corresponding to first-material) comprised of knitted or woven fabric (¶0009);
obtaining a elastic nonwoven layer (111) (corresponding to second-material) comprised of an elastic thermoplastic polyurethane (TPU) (¶0028);
applying a bonding agent (108a) to a surface of at least one of the non-elastic film;
bringing the non-elastic film and elastic nonwoven adjacent to each other to bring the bonding agent into contact with opposing surfaces of the non-elastic film and the nonwoven layer; and feeding the non-elastic film and the elastic film with the bonding agent therebetween into a nip roller (104) (corresponding to machine) to bond the non-elastic film and elastic nonwoven to form the multilayer material (112) (Fig. 2).
Adeb discloses the non-elastic (107) can be made of nonwoven or woven or knitted fabric or other similar structure (¶0009). The nonwoven layer (111) can be made of elastomeric thermoplastic polymers include polyurethane elastomeric materials ("TPU") (¶0028). The benefit of doing so would have been to comprise a multilayer material which is breathable. 
Regarding claim 2, Abed discloses the non-elastic film is a fabric and the elastic nonwoven is a thermoplastic polyurethane film, and the multilayer material is a two-layer material (¶0009, ¶028).
Regarding claim 4, Abed discloses the nip roller uses pressure and heat (¶0010).
Regarding claim 3, Abed further discloses the manufactured elastic multilayer composites are used in various applications such as protective apparel medical gowns, diapers and drapes. For example, breathable films, which may be monolithic or microporous films, are laminated with standard non-elastic nonwoven materials using bonding technologies like hot-melt adhesive lamination and thermo-bonding (¶0001). Thus, such a process would naturally require cutting the multilayer material into plurality of panels to manufacture the final article. 
Regarding claim 5, Abed discloses the nip roller is a laminating machine and the multilayer material is multilayer laminated material.
Regarding claim 6, the multilayer composite taught by Abed can be configured to allow the fabric to face exterior space to weather and the second-material configured to face an interior space sheltered from the weather. 
Regarding claim 7, Abed discloses non-elastic can be woven or knitted fabric. It is well known within the art to make woven and knitted fabric from fiber and thread. 
Regarding claim 8, Abed discloses the non-elastic may be mono-layer or multi-layer material (¶009 ¶0022). The second material is elastic nonwoven layer (¶0019) which naturally different from at least one layer of the multilayer non-elastic material. 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746